COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Underwriters at Lloyds of London

Appellate case number:    01-18-00760-CV

Trial court case number: 2010-25885

Trial court:              165th District Court of Harris County

        Relator Underwriters at Lloyds of London seeks mandamus relief concerning the trial
court’s failure to rule on a motion to compel.
       The court asks the parties to file an update advising the court whether the trial court has
ruled on relator’s motion. Responses, if any, should be filed within 10 days of the date of this
order.
       It is so ORDERED.


Judge’s signature: ____/s/ Jennifer Caughey_______
                    Acting individually  Acting for the Court


Date: __November 1, 2018___